EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
The election restrictions of 5 January and 25 May 2017 have been fully withdrawn since Claims 2-9 have been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin R. Erdman (Reg. No. 33,687) on 8 April 2021.

The application has been amended as follows:
IN THE SPECIFICATION
In the original specification, p. 7, lines 7-10, “Apparatus 100 further comprises a shoulder shaft 112 attached to the motor inside the base 102. Shoulder shaft 112 can be a rotatable linear motion shaft  configured to rotate around its own axis with respect to the base 102 and to move  axially along its own axis with respect to the base 102.” has been replaced by - - Apparatus 100 further comprises a shoulder shaft 112 attached to the motor inside the base 102. Shoulder shaft 112 can be a rotatable linear motion shaft configured to rotate around its own axis with respect to the base 102 and to (raise) move axially along its own axis with respect to the base 102. - -.

In the original specification, p. 7, lines 21-28, “The elbow joint 120 includes a rotatable hub 126, rotatable with respect to the elbow housing 118. The elbow joint 120 includes bearing members 123 

IN THE CLAIMS
In Claim 1, line 5, after “around the axis” and before the semicolon, the phrase - - , the shaft raising a shaft joint, the shaft joint having an outer housing portion, a middle shaft portion, and an inner spindle portion, the inner spindle portion configured to rotate - - has been added.

In Claim 1, line 7, after “an exposed cleanable radial seal” and before the comma, the phrase - - disposed and extending radially between the outer housing portion and the middle shaft portion - - has been added.

In Claim 1, line 12, after, “a hermetically sealed condition” and before the comma, the phrase - - with the outer housing portion - - has been added.



Claim 36 has been added as follows. - - The apparatus of claim 1, wherein the inner shaft housing includes a cap, and the sealing member includes a second static seal disposed between the inner shaft housing and the cap. - -.

Reasons for Allowance
Claims 1, 10-30, and 35-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner's amendment has overcome the 35 U.S.C. § 112(a) rejection of the previous office action. Further, the independent claim overcomes the prior art since it requires that the shaft is raising a shaft joint in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, German Patent No. DE 103 48 841 A1 to Merk Guenther discloses shaft 1, however, Merk Guenther does not disclose that shaft 1 is raising a shaft joint in combination with the other claim limitations. Please see the attached interview summary for more information. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652